DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of abstract ideas without significantly more. The claim(s) recite(s) abstract ideas, as indicated by in-line comments below. This judicial exception is not integrated into a practical application for reasons also indicated by in-line comments below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for reasons also indicated by in-line comments below.

1. A method of identifying power network topology, the method comprising:
collecting power data from a plurality of devices within a power network (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because insignificant extra-solution activity);
detecting a power change event in at least a first power device of the plurality of devices and a second power device of the plurality of devices (abstract; mathematical concepts; mathematical calculations; and mental processes; observation, evaluation, judgment, or opinion); and
updating a probability that the first power device is connected to the second power device based on the detected power change event (abstract; mathematical concepts; mathematical calculations).  
2. The method of claim 1, further comprising updating a network topology assumption based on the updated probability that the first power device is connected to the second power device (abstract; mathematical concepts; mathematical calculations).  
3. The method of claim 2, further comprising generating a network topology diagram comprising the plurality of devices based on the updated network topology assumption (abstract; mathematical concepts; mathematical calculations).  
4. The method of claim 1, wherein updating the probability that the first power device is connected to the second power device comprises updating a probability that the first power device is downstream of the second power device in the power network (abstract; mathematical concepts; mathematical calculations).  
5. The method of claim 1, wherein updating the probability that the first power device is connected to the second power device comprises updating an adjacency matrix, wherein the adjacency matrix maps probabilities of relationships between the plurality of devices (abstract; mathematical concepts; mathematical calculations).  
6. The method of claim 5, further comprising generating a topological graph depicting upstream and downstream relationships between the plurality of devices based on the adjacency matrix (abstract; mathematical concepts; mathematical calculations).  
7. The method of claim 1, wherein the plurality of devices comprises one or more of a power meter, a circuit breaker, a contactor, an overload relay, and a drive (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because insignificant extra-solution activity).  

8. One or more computer-readable storage media having program instructions stored thereon to identify power network topology in a factory, wherein the program instructions, when read and executed by a processing system (does not integrate into a practical application because generic computer performing generic computer functions; not significantly more because generic computer performing generic computer functions), direct the processing system to at least:
collect power data from a plurality of devices within a power network (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because insignificant extra-solution activity);
detect a power change event in at least a first power device of the plurality of devices and a second power device of the plurality of devices (abstract; mathematical concepts; mathematical calculations; and mental processes; observation, evaluation, judgment, or opinion); and
update a probability that the first power device is connected to the second power device based on the detected power change event (abstract; mathematical concepts; mathematical calculations).  
9. The one or more computer-readable storage media of claim 8, wherein the program instructions, when read and executed by the processing system, further direct the processing system to update a network topology assumption based on the updated probability that the first power device is connected to the second power device (abstract; mathematical concepts; mathematical calculations).  
10. The one or more computer-readable storage media of claim 9, wherein the program instructions, when read and executed by the processing system, further direct the processing system to generate a network topology diagram comprising the plurality of devices based on the updated network topology assumption (abstract; mathematical concepts; mathematical calculations).  
11. The one or more computer-readable storage media of claim 8, wherein to update the probability that the first power device is connected to the second power device, the program instructions, when read and executed by the processing system, direct the processing system to update a probability that the first power device is downstream of the second power device in the power network (abstract; mathematical concepts; mathematical calculations).  
12. The one or more computer-readable storage media of claim 8, wherein to update the probability that the first power device is connected to the second power device, the program instructions, when read and executed by the processing system, direct the processing system to update an adjacency matrix, wherein the adjacency matrix maps probabilities of relationships between the plurality of devices (abstract; mathematical concepts; mathematical calculations).  
13. The one or more computer-readable storage media of claim 12, wherein the program instructions, when read and executed by the processing system, further direct the processing system to generate a topological graph depicting upstream and downstream relationships between the plurality of devices based on the adjacency matrix (abstract; mathematical concepts; mathematical calculations).  
14. The one or more computer-readable storage media of claim 8, wherein the plurality of devices comprises one or more of a power meter, a circuit breaker, a contactor, an overload relay, and a drive (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because insignificant extra-solution activity).  

15. A system comprising:
one or more computer-readable storage media (does not integrate into a practical application because generic computer performing generic computer functions; not significantly more because generic computer performing generic computer functions);
a processing system operatively coupled with the one or more computer-readable storage media (does not integrate into a practical application because generic computer performing generic computer functions; not significantly more because generic computer performing generic computer functions); and
program instructions stored on the one or more computer-readable storage media for identifying power network topology, wherein the program instructions, when read and executed by the processing system (does not integrate into a practical application because generic computer performing generic computer functions; not significantly more because generic computer performing generic computer functions), direct the processing system to at least:
collect power data from a plurality of devices within a power network (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because insignificant extra-solution activity); 
detect a power change event in at least a first power device of the plurality of devices and a second power device of the plurality of devices (abstract; mathematical concepts; mathematical calculations; and mental processes; observation, evaluation, judgment, or opinion); and
update a probability that the first power device is connected to the second power device based on the detected power change event (abstract; mathematical concepts; mathematical calculations).  
16. The system of claim 15, wherein the program instructions, when read and executed by the processing system, further direct the processing system to update a network topology assumption based on the updated probability that the first power device is connected to the second power device (abstract; mathematical concepts; mathematical calculations).  
17. The system of claim 16, wherein the program instructions, when read and executed by the processing system, further direct the processing system to generate a network topology diagram comprising the plurality of devices based on the updated network topology assumption (abstract; mathematical concepts; mathematical calculations).  
18. The system of claim 15, wherein to update the probability that the first power device is connected to the second power device, the program instructions, when read and executed by the processing system, direct the processing system to update a probability that the first power device is downstream of the second power device in the power network (abstract; mathematical concepts; mathematical calculations).  
19. The system of claim 15, wherein to update the probability that the first power device is connected to the second power device, the program instructions, when read and executed by the processing system, direct the processing system to update an adjacency matrix, wherein the adjacency matrix maps probabilities of relationships between the plurality of devices (abstract; mathematical concepts; mathematical calculations).  
20. The one or more computer-readable storage media of claim 19, wherein the program instructions, when read and executed by the processing system, further direct the processing system to generate a topological graph depicting upstream and downstream relationships between the plurality of devices based on the adjacency matrix (abstract; mathematical concepts; mathematical calculations).  









Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, 7-9, 11-12, 14-16, and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharon et al. (2013/0035885)
Regarding claim 1, Sharon et al. disclose a method of identifying power network topology (see paragraph 2), the method comprising:
collecting power data from a plurality of devices within a power network (see paragraphs 2, and 45-46);
detecting a power change event (change of switching states; see paragraph 46) in at least a first power device (one of the buses of paragraphs 45-46; see figure 4) of the plurality of devices and a second power device (another of the buses; supra) of the plurality of devices; and
updating a probability (of the probability model; see paragraph 5) that the first power device is connected to the second power device based on the detected power change event (see paragraph 46).  

Regarding claim 2, Sharon et al. disclose the method of claim 1, further comprising updating a network topology assumption based on the updated probability that the first power device is connected to the second power device (see paragraphs 5 and 46).  
Regarding claim 4, Sharon et al. disclose the method of claim 1, wherein updating the probability that the first power device is connected to the second power device comprises updating a probability that the first power device is downstream of the second power device in the power network (this is inherent in the topology determination of paragraph 46).  
Regarding claim 5, Sharon et al. disclose the method of claim 1, wherein updating the probability that the first power device is connected to the second power device comprises updating an adjacency matrix (IT; see paragraph 28), wherein the adjacency matrix maps probabilities of relationships between the plurality of devices (see paragraphs 28-29 and 46).  
Regarding claim 7, Sharon et al. disclose the method of claim 1, wherein the plurality of devices comprises one or more of a power meter (change the item-matching of the devices of claim 1 to be one of the power meters also included among the devices in paragraphs 45-46 whose topological relationship is being determined), a circuit breaker, a contactor, an overload relay, and a drive.  

Regarding claim 8, see the foregoing rejection of claim 1, for all limitations except the following.
Sharon et al. disclose one or more computer-readable storage media having program instructions stored thereon to identify power network topology in a factory, wherein the program instructions, when read and executed by a processing system (see paragraphs 7 and 57), direct the processing system to at least:
... (perform steps similar to those of claim 1).

Regarding claims 9, 11-12, and 14, see the foregoing rejections of claims 2, 4-5, and 7, respectively.

Regarding claim 15, see the foregoing rejection of claim 1, for all limitations except the following.
Sharon et al. disclose a system comprising:
one or more computer-readable storage media (see paragraphs 7 and 57);
a processing system operatively coupled with the one or more computer-readable storage media (see paragraphs 7 and 57); and
program instructions stored on the one or more computer-readable storage media for identifying power network topology, wherein the program instructions, when read and executed by the processing system (see paragraphs 7 and 57), direct the processing system to at least:
... (perform steps similar to those of claim 1).


Regarding claims 16 and 18-19, see the foregoing rejections of claims 2 and 4-5 respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Note that, in the following rejections, the highlighting indicates differences from the exact claim language, or items involved in an obviousness argument.
Claim(s) 3, 6, 10, 13, 17, and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharon et al. (2013/0035885) in view of Nakamura et al. (2006/0020729).
See the foregoing rejections of claims 2, 5, 9, 12, 16, and 19, for limitations recited therein. 
Regarding claim 3, Sharon et al. does not disclose the method of claim 2, further comprising generating a network topology diagram comprising the plurality of devices based on the updated network topology assumption.  
Nakamura et al. disclose generating a network topology diagram comprising a plurality of devices based on a network topology analysis (see paragraph 257).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Sharon et al. to include generating a network topology diagram comprising the plurality of devices based on the updated network topology assumption, similarly to the invention of Nakamura et al., because such a modification would have combined prior art elements according to known methods to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 416, 82 USPQ2d at 1395.

Regarding claim 6, Sharon et al. does not disclose the method of claim 5, further comprising generating a topological graph depicting upstream and downstream relationships between the plurality of devices based on the adjacency matrix.  
Nakamura et al. disclose generating a network topology diagram comprising a plurality of devices based on a network topology analysis (see paragraph 257).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Sharon et al. to include generating a topological graph depicting upstream and downstream relationships between the plurality of devices based on the adjacency matrix, similarly to the invention of Nakamura et al., because such a modification would have combined prior art elements according to known methods to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 416, 82 USPQ2d at 1395.

Regarding claims 10 and 13, see the foregoing rejections of claims 3 and 6, respectively.
Regarding claims 17 and 20, see the foregoing rejections of claims 3 and 6, respectively.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY T EVANS whose telephone number is (571)272-2369. The examiner can normally be reached M-F, 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEOFFREY T EVANS/Examiner, Art Unit 2852                                                                                                                                                                                                        
/ROY Y YI/Primary Examiner, Art Unit 2852